DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office Action for serial number 17/070,822, Cart For Robotic Arms And Method And Apparatus For Cartridge Or Magazine Loading Of Arms, filed on October 14, 2020.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 1, “the car” should be changed to – the cart --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, “A method” – it is not clear what the applicant is claiming a method for?
Claim 5 recites the limitation "the rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2673456 A1 (WO 2008/103209 A1).
CA ‘456 discloses a cart (many mobile – cart based) for one robotic arm, comprising a rotary mechanism (100) configured to releasably couple to robotic arm and is configured to spin to simultaneously move the one robotic arm from one position to a second position.
Regarding claim 17-20, the first position and second position, and further a robotic arm from the one or more robotic arms are not positively recited and are considered a functional language.

Allowable Subject Matter
Claims 8-15 are allowed.
The prior art fails to disclose a rotary mechanism where each robotic arm to be coupled to the rotary mechanism and configured to spin to simultaneously move the robotic arms from one position to  a second position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,792,119 – similar invention (robotic arm cart)
U.S. Patent No. 10,913,291 – Robotic arm cart
U.S. Patent No. 10,856,948 – Robotic arm cart

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 16, 2022